DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
Information disclosure statement (IDS) has been filed on 03/18/2021 and reviewed by the Examiner.

Claim Objections
Claims 8-10 objected to because of the following informalities:  the recited limitation(s) “the determining the navigation path” appears to be a typographical error and should be “the determining of the navigation path”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  

When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so, whether the claim is integrated into a practical application of the exception.  
Claims 1-19 are rejected under 35 U.S.C. 101 because independent claims 1 and 19 are rejected under 35 USC §101 because the claimed invention is directed to a process and machine respectively, which are statutory categories of invention (Step 1: Yes).  
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).  The abstract idea falls under “Mental Processes” Grouping. The independent claims and the other claims recite determining a navigation path for an unscrewed vehicle and determining a deviation from an expected condition along the navigation route based upon the visual information from the one or more devices along the navigation path. The limitation(s), as drafted, is (are) a process that, under its broadest reasonable interpretation, covers performance of the limitation 
The claims recite(s) the additional limitations of accessing obtaining, from the uncrewed vehicle, location information of the uncrewed vehicle; obtaining, visual information from one or more cameras of one or more devices along the navigation path, and transmitting, a notification of the deviation from the expected condition, a processing system including at least one processor and a non-transitory computer-readable medium storing instructions. The obtaining steps are recited at a high level of generality (i.e., as a general means for obtaining data (vehicle location and visual information)), and amount to mere data gathering, which is a form of insignificant extra-solution activity. The transmitting step is recited at a high level of generality (i.e. as a general action or change being taken based on the results of the determining step(s)) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. Furthermore, the recited additional limitation(s) a processing system including at least one processor and a non-transitory computer-readable medium storing 
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim(s) is/are directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No).
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the obtaining and transmitting steps were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification does not provide any indication that these steps are performed by anything other than conventional components performing the conventional activity (steps) of the claim.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 
Dependent claims 2-18 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. 
Therefore, the claims 1-19 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.
Claim 20 is rejected under 35 U.S.C. 101 because independent claim 20 is not directed to any of statutory categories of invention (Step 1: NO).  
The claim do not fall within one of the four categories of patent eligible subject matter because claim 20 is directed to a computer readable medium which can encompass non-statutory transitory forms of signal transmission. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). While the specification indicates that the computer readable product may include a computer readable storage medium (media)”, however, under the broadest reasonable interpretation and in light of the specification, could be interpreted by one of ordinary skill in the art encompassing transitory forms of signal transmission. The Examiner suggests amending the claims to specify that the computer readable medium is a non-transitory computer readable medium.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Surace (US20210082208) in view of Cantrell et al (US20200043350).
With respect to claim 1, Surace discloses a method comprising: determining, by a processing system including at least one processor (see at least [0007]), a navigation path for an uncrewed vehicle (see at least [0020] and [0023]); obtaining, by the processing system, from the uncrewed vehicle, location information of the uncrewed vehicle (see at least [0044] and [0056]); obtaining, by the processing system, visual information from one or more cameras of one or more devices along the navigation path, in response to determining the navigation path for the uncrewed vehicle (see at least [0043], [0057], [0061], and [0063-0064], Surace teaches obtaining collective data which include imaging data from other devices traveling along the same route or near routes.); determining, by the processing system, a deviation from an expected condition along the navigation path based upon the visual information from the one or more devices along the navigation path (see at least [0021], [0043], and [0065], [0076], Surace discloses an adverse event that may affect the aircraft and determines a deviated route. Further, Surace teaches that such deviation could be caused due to new obstacles in which these new obstacles are analyzed based on visual information.), transmitting a notification (see at least [0059], Surace discloses transmitting a notification (alerting/notifying) one or more fleet services that directly operate and manage the aircraft.). 
However, Surace do not specifically disclose transmitting, by the processing system, a notification of the deviation from the expected condition. Cantrell teaches transmitting, by the processing system, a notification of the deviation from the expected condition (see at least [0046], Cantrell teaches determining a travel condition along a route analyzed by scouting vehicles to notify the computing device of the travel condition (condition that may affect route of the UAV (expected to deviate the UAV or continue along the route (see para 0058)). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Surace to incorporate the teachings of Cantrell of transmitting, by the processing system, a notification of the deviation from the expected condition. This would be done to improve generating routes of UAVs by reducing the chances of collision between other objects (UAVs) and accounting for unexpected flight deviations (see Cantrell para 0003). 
With respect to claim 2, Surace discloses wherein the notification is transmitted to one of: the uncrewed vehicle; a remote control device of an operator of the uncrewed vehicle; an automated remote control system of the uncrewed vehicle; or a processing system of a public safety entity (see at least [0059]).
With respect to claim 3, Surace discloses transmitting an update to the navigation path in response to determining the deviation from the expected condition (see at least [0021]).
With respect to claim 4, Surace discloses loading the navigation path to the uncrewed vehicle (see at least [0023] and [0048]).
With respect to claim 8, Surace discloses wherein the determining the navigation path for the uncrewed vehicle comprises: obtaining the navigation path for the uncrewed vehicle (see at least [0023] and [0048]).
With respect to claim 9, Surace discloses wherein the determining the navigation path for the uncrewed vehicle comprises: obtaining a current location of the uncrewed vehicle and a destination of the uncrewed vehicle (see at least [0023] and [0048]); and selecting the navigation path for the uncrewed vehicle based upon the current location and the destination (see at least [0023] and [0048]).
With respect to claim 10, Surace discloses wherein the determining the navigation path for the uncrewed vehicle includes: determining the expected condition along the navigation path (see at least [0021]). 
With respect to claim 11, Surace discloses wherein the expected condition is determined from at least one of: a geographic information system; or a weather data server (see at least [0021] and [0038]).
With respect to claim 12, Surace discloses wherein the expected condition comprises: a presence or an absence of an obstruction; a position of an object; a level of visibility; a weather condition; a tide level; or a type of ground surface (see at least [0021] and [0076]).
With respect to claim 13, Surace discloses wherein the deviation from the expected condition comprises: a new obstruction; a change in a position or an orientation of an obstruction; a different level of visibility; a different weather condition; a different tide level; or a different type of ground surface (see at least [0021], Surace teaches one or more weather constraints, therefore there could be more than one weather constraints in the traveling route.). 
With respect to claim 14, Surace discloses wherein the expected condition comprises an expected position of the uncrewed vehicle along the navigation path (see at least [0021], Surace discloses an expected position of the aircraft that do not intersect any position and time coordinates of the weather constraint.). 
With respect to claim 15, Surace discloses wherein the expected position of the uncrewed vehicle along the navigation path is determined from the location information of the uncrewed vehicle (see at least [0021] and [0028], surface discloses the expected position of the uncrewed determined from its location from the navigation path (location of the uncrewed vehicle) to detour position.).
With respect to claim 16, Surace discloses wherein the deviation from the expected condition comprises a deviation from the expected position (see at least [0021], surface discloses deviating the expected position of the aircraft to a detour position curved away from the weather constraint event.).
With respect to claim 17, Surace discloses wherein the visual information from the one or more devices along the navigation path indicates at least one of: that the uncrewed vehicle is not in the expected position; or that the uncrewed vehicle is in a different position that is not the expected position (see at least [0021] and [0076], Surace discloses that the aircraft is deviating significantly from the planned flight path (therefore not in the expected position).).
With respect to claim 18, Surace discloses obtaining visual identification information of the uncrewed vehicle (see at least [0029] and [0043]). 
With respect to claims 19 and 20, please see the rejection above with respect to claim 1 which is commensurate in scope with claim 19 and 20, with claim 1 being drawn to a method, claim 19 being drawn to a corresponding non-transitory computer-readable medium and claim 20 being drawn to a corresponding device. 
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Surace (US20210082208) in view of Cantrell et al (US20200043350) in view of Venkatraman et al (US20180061251).
With respect to claim 5, Surace as modified by Cantrell do not specifically teach identifying that the one or more devices along the navigation path are available to provide the visual information from the one or more cameras; and transmitting instructions to the one or more devices along the navigation path to provide the visual information from the one or more cameras. Venkatraman teaches identifying that the one or more devices along the navigation path are available to provide the visual information from the one or more cameras (see at least [0037-0041], [0089], and [0094], Venkatraman teaches receiving navigation assistance data from stations depending on the position of UAVs and stations. Thus implying unavailability of stations based on the locations and distances of the UAV and the stations. Further, Venkatraman teaches camera(s) to be part of the wireless device for navigation assistance data (visual information.); and transmitting instructions to the one or more devices along the navigation path to provide the visual information from the one or more cameras (see at least [0009] and [0014]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Surace to incorporate the teachings of Cantrell of identifying that the one or more devices along the navigation path are available to provide the visual information from the one or more cameras; and transmitting instructions to the one or more devices along the navigation path to provide the visual information from the one or more cameras. This would be done to increase the safety of UAV traveling on regions of various conditions (see at least Venkatraman, 0001-0002) 
With respect to claim 6, Surace as modified by Cantrell and Venkatraman teach wherein the one or more devices have registered to provide the visual information from the one or more cameras in response to a request associated with vehicular navigation (see Venkatraman at least [0037-0041], [0089], and [0094]). 
With respect to claim 7, Surace teaches wherein the instructions include: an orientation of at least one of the one or more cameras (see at least [0043], Surace discloses image data of different parameters and tracking information (implying different orientations of the camera.). 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174. The examiner can normally be reached Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.A.K./           Examiner, Art Unit 3667